Exhibit 10.5

Amended and Restated NewAlliance Bank Executive Incentive Plan

This Amended and Restated NewAlliance Bank Executive Incentive Plan (the “Plan”)
is dated as of the 24th day of June, 2008 and amends and restates that certain
NewAlliance Bank Executive Incentive Plan dated as of January 1, 2008.

Section 1.          Purpose of Plan

The purpose of the Plan is to promote the success of the Bank by providing all
of the executive group of the Bank with opportunities for cash payments based
upon the attainment of specified annual performance goals.

Section 2.          Definitions and Terms

2.1          Accounting Terms . Except as otherwise expressly provided or the
context otherwise requires, financial and accounting terms are used as defined
for purposes of, and shall be determined in accordance with, generally accepted
accounting principles, as from time to time in effect, as applied and reflected
in the consolidated financial statements of the Bank, prepared in the ordinary
course of business.

2.2          Specific Terms. The following words and phrases as used herein
shall have the following meanings unless a different meaning is plainly required
by the context:

“Affiliate” means any entity controlled by or under common control with the
Bank, including the Corporation.

“Award” means any amount payable to a Participant as determined in accordance
with Section 5 hereof.

“Corporation” means NewAlliance Bancshares, Inc.

“Bank” means NewAlliance Bank and any successor.

“Board” means the Board of Directors of NewAlliance Bank

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board of Directors of the
Bank. The members of the Committee shall be appointed from time to time by and
shall serve at the discretion of the Board. Compensation Committee members must
be deemed an “outside director” within the meaning of Section 162(m) of the
Code, a “non-employee director” within the meaning of Rule 16b-3 under the

1

--------------------------------------------------------------------------------


Exchange Act, and an “independent director” pursuant to New York Stock Exchange
Corporate Governance Standards in Section 303A.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financial Criteria” has the meaning set forth in Section 5.4 hereof.

“Participant” means an executive officer of the Bank as defined in Rule 3b-7 of
the Exchange Act.

“Peer Group” means the group of comparable publicly traded bank holding
companies selected by the Committee, from time to time.

“Performance Goals” has the meaning set forth in Section 5.5 hereof.

“Plan” means this Executive Incentive Plan of the Bank, as amended from time to
time.

“Plan Year” means the Bank’s fiscal year, unless otherwise determined by the
Committee or the Board. The initial Plan Year is the year ended December 31,
2008.

“Termination of Employment” means the Participant ceasing to be employed by the
Bank for any reason whatsoever, voluntary or involuntary, other than by reason
of an approved leave of absence.

Section 3.             Effective Date; Term of the Plan

3.1            Effective Date. The Plan shall be effective as of January 1,
2008, but any payments under the Plan to Section 162(m) Participants shall be
contingent on the Plan’s approval by the Bank’s shareholders at the 2008 annual
meeting of shareholders.

3.2            Expiration Date. Unless terminated earlier pursuant to Section
11, the Plan will terminate on December 31, 2013.

Section 4.             Administration of the Plan

4.1            Power and Authority. The Plan shall be administered by the
Committee. Except as limited in the Plan, the Committee shall have all of the
express and implied powers and duties set forth in the Plan and shall have full
authority to interpret the Plan and to make all other determinations deemed
necessary or advisable for the Plan’s administration, and shall otherwise be
responsible for the administration of the Plan in accordance with its terms. The
Committee shall have the authority to construe and interpret the Plan (except as
otherwise provided herein) and any agreement or other document relating to any
Award under the Plan, may adopt rules and regulations governing the
administration of the Plan, and shall exercise all other duties and powers
conferred on it by the Plan, or which are incidental or ancillary thereto. Any
decision, determination or interpretation the Committee makes and each action it
takes pursuant to the Plan will be considered final, binding, and conclusive for
all purposes on all persons, including Participants

2

--------------------------------------------------------------------------------


and their legal representatives, and beneficiaries. No member of the Committee
shall be liable for any action or determination made in good faith, or upon the
advice of counsel, with respect to the Plan or any Award made under the Plan.

4.2             Retention of Experts. The Committee may retain accountants,
attorneys, and other experts as it deems necessary or desirable in connection
with the administration of the Plan.

4.3            Delegation. The Committee may in its sole discretion, delegate to
management personnel of the Bank the authority to take all such other steps
deemed necessary, advisable or convenient for the effective administration and
record keeping of the Plan in accordance with its terms and purposes.

Section 5.             Awards

5.1           Determination of Criteria for Awards. Within ninety (90) days
after the commencement of each Plan Year, the Committee shall designate:

(a)             The Financial Criteria that will apply to Awards to all
Participants for the Plan Year; and

(b)             The Performance Goals the Bank must meet with respect to the
Financial Criteria designated for all Participants to earn the Awards for the
Plan Year and a payout matrix or formula for achievement of those Performance
Goals.

5.2            Financial Criteria. For each Plan Year, the Committee shall
designate financial criteria (the “Financial Criteria”) for use in determining
awards for Participants for that Plan Year. Financial Criteria shall consist of
one or more financial measures, including but not limited to the following:

º   Earnings per share   º   Efficiency ratio º   Core earnings   º   Loan
growth º   Return on assets   º   Deposit growth º   Return on equity   º   Core
deposit growth º   Price earnings ratio   º   Asset quality º   Total
shareholder return   º   Net interest margin º   Book value   º   Non-interest
income º   Stock price performance   º   Non-interest expense º   Net income  
º   Expenses as a percentage of assets º   Operating income    

Any of the Financial Criteria may be applied on a corporate, team or individual
basis. In addition, any of the Financial Criteria may be measured by using
average amounts for the Financial Criteria, in absolute terms, on a cash basis
or operating basis, by reference to internal performance targets, or as compared
to the Peer

3

--------------------------------------------------------------------------------


Group, or may be measured by the change in that performance target compared to a
previous period.

5.3             Performance Goals. To determine the amount of Awards to
Participants for a Plan Year, the Committee shall, within ninety (90) days of
the beginning of each Plan Year, establish in writing specific, objective
performance goals (the “Performance Goals”), the outcome of which is
substantially uncertain at the time they are established, for the Financial
Criteria the Committee designates for that Plan Year against which actual
performance is to be measured. The Performance Goals may be described by means
of a matrix or formula providing for goals resulting in the payment of Awards
under the Plan. In the event that the Committee determines that external changes
or other unanticipated business conditions have materially affected the fairness
of the goals and have unduly influenced the Company’s ability to meet them , the
Committee may make adjustments to the Performance Goals.

5.4            Determination and Payment of Awards. As soon as practicable after
the end of a Plan Year, the Committee shall determine the amount of Awards
earned by and to be paid to a Participant who is a “covered employee” as defined
under Section 162(m) of the Code and the total Awards to be paid in a Plan Year.
The Committee shall determine the amount of the Award that each Participant has
earned. The determination of the amount of Awards earned by Participants will be
made based on application of the Performance Goals in Section 5.3 to the
Financial Criteria in Section 5.2 for the Plan Year. Actual awards will be
determined based upon one or more of the following, as designated by the
Committee for individual Participants: (i) the Participant’s individual
performance, (ii) the achievement of Performance Goals by the Participant’s team
and (iii) the overall achievement of Performance Goals by the Bank. Payment of
the Awards will be made in cash in a lump sum promptly after the Committee
determines the amount of the Awards.

5.5            Employment Condition. The Participant must remain actively
employed by the Bank on the date the Award is granted to be considered eligible
for any potential payment under this Plan. If a Participant is hired during the
Plan Year then the Award to which he or she would be entitled shall be prorated
based upon the length of his or her employment during the Plan Year. The method
and amount of proration shall be determined by the Committee, in its sole
discretion.

5.6            Maximum Award. For 2008, the maximum bonus amounts payable under
the Plan will equal up to 150% of base salary for Peyton R. Patterson, the
Chairman, President and Chief Executive Officer of the Company, and lower
percentages for the other executive officers, as determined by the Committee in
its discretion.

Section 6.              General Provisions

6.1             No Right to Bonus or Continued Employment. Neither the
establishment of the Plan nor the provision for or payment of any amounts
hereunder nor any action of the Bank (including any predecessor or subsidiary),
the Board of Directors of the Bank or the Committee in respect of the Plan,
shall be held or construed to confer upon any person any legal right to receive,
or any interest in, any benefit under the Plan, or any legal right to be
continued in the employ of the Bank unless otherwise provided by contract or
agreement. The Bank expressly

4

--------------------------------------------------------------------------------


reserves any and all rights to discharge a Participant in its sole discretion,
without liability of any person, entity or governing body under the Plan or
otherwise.

6.2            No Funding of Plan. The Bank shall not be required to fund or
otherwise segregate any cash or any other assets which may at any time be paid
to Participants under the Plan. The Plan shall constitute an “unfunded” plan of
the Bank.

6.3            No Fiduciary Relationship or Responsibility. The Plan is not
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Bank and the Committee are not fiduciaries with respect to the
Plan and have no fiduciary obligation with respect to any Participant,
beneficiary, or other person claiming a right hereunder. Further, nothing herein
contained, and no action or inaction arising pursuant hereto, shall give rise
under state or federal law to a trust of any kind or create any fiduciary
relationship of any kind or degree for the benefit of Participants, any
beneficiary, or any other person.

6.4             Non-Transferability of Benefits and Interests. Except as
expressly provided by the Committee, no benefit payable under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any such attempted action shall be void, and
no such benefit shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements or torts of any Participant or former
Participant. This Section 6.4 shall not apply to an assignment of a payment due
after the death of a Participant to the deceased Participant’s legal
representative or beneficiary.

6.5             Code Section 409A. The Plan shall be interpreted and applied in
a manner consistent with the standards for nonqualified deferred compensation
plans established by Section 409A of the Code and its interpretive regulations
and other regulatory guidance, if applicable. To the extent that any terms of
this Plan would subject the Participant to gross income inclusion, interest, or
additional tax pursuant to Section 409A of the Code, those terms are to that
extent superseded by, and shall be adjusted to the minimum extent necessary to
satisfy or make the Plan exempt from, the applicable Code Section 409A
standards.

6.6             Clawback Provision. If the Corporation is required to prepare an
accounting restatement due to the material noncompliance of the Corporation with
any financial reporting requirement under the securities laws, the Participants
shall, unless otherwise determined in the sole discretion of the Committee,
reimburse the Corporation for any excess incentive payment amounts paid under
the Plan the calculation(s) for which were based on financial results required
to be restated. In calculating the excess amount, the Committee shall compare
the calculation of the incentive payment based on the relevant results reflected
in the restated financials compared to the same results reflected in the
original financials that were required to be restated.

6.7             Law to Govern. Except as provided in Section 6.5, all questions
pertaining to the construction, regulation, validity and effect of the
provisions of the Plan shall be determined in accordance with the laws of the
State of Connecticut.

5

--------------------------------------------------------------------------------


6.8            Section Headings. Section headings used herein are for
convenience and reference only, and in the event of any conflict, the text of
the Plan, rather than the section headings, will control.

6.9             Severability. Whenever possible, each provision of this Plan
shall be interpreted in such manner as to be effective and valid under
applicable law; provided, however, that if any provision of this Plan shall be
held to be prohibited or invalid under such applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Plan.

6.10           Non-Exclusivity. The Plan does not limit the authority of the
Bank, the Board of Directors of the Bank or the Committee to grant awards or
authorize any other compensation under any other plan or authority, including,
without limitation, awards or other compensation based on the same performance
criteria used under the Plan

Section 7.              Amendments, Suspension or Termination of Plan

The Committee may, from time to time, amend, suspend or terminate, in whole or
in part, the Plan, and after any suspension or termination, may reinstate any or
all of the provisions of the Plan; provided no amendment, suspension or
termination of the Plan shall in any manner affect any Award theretofore granted
pursuant to the Plan without the consent of the Participant to whom the Award
was granted.

    NewAlliance Bank               By:   \s\ John F. Croweak         John F.
Croweak               Its:   Compensation Committee Chairman               Date:
  July 25, 2008

6